Name: COMMISSION REGULATION (EC) No 1700/95 of 12 July 1995 amending Regulation (EC) No 1383/95 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: Africa;  plant product;  cooperation policy;  trade policy
 Date Published: nan

 No L 162/ 10 I EN I Official Journal of the European Communities 13 . 7. 95 COMMISSION REGULATION (EC) No 1700/95 of 12 July 1995 amending Regulation (EC) No 1383/95 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 1383/95 (3) issued an invitation to tender for the supply, as food aid, of 122 274 tonnes of cereals ; whereas some of the condi ­ tions specified in Annex I to that Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 For lot C and D point 15 of Annex I to the Regulation (EC) No 1383/95 is replaced by the following : ' 15 . Port of landing : Damietta or Port Said, at the choice of the beneficiary'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 370 , 30. 12. 1986, p. 1 . I1) OJ No L 174, 7. 7. 1990, p . 6. 3 OJ No L 134, 20. 6. 1995, p. 7.